Citation Nr: 0813342	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-06 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for chronic lung 
disability.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from November 
1944 to November 1945 (he was in a missing status from 
November 1944 to January 1945); he had Regular Philippine 
Army service from November 1945 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of Philippines, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  


FINDINGS OF FACT

1.  Pulmonary tuberculosis was not present in service or 
within three years of the veteran's discharge from service, 
and is not etiologically related to service.  

2.  The veteran does not have malaria.

3.  Current asthma is not etiologically related to service.

4.  A current lung disability is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Malaria was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110; 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

3.  Asthma was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  A chronic lung ailment was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in August 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the August 
2005 letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claims 
on appeal.

The veteran has substantiated his status as a veteran.  He 
was notified of the second and third elements of the Dingess 
notice by the August 2005 letter.  

He was not provided information regarding the effective date 
or disability rating elements of his claim in December 2006.  
This notice was defective because it was provided in a 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that VCAA 
notice must be provided prior to adjudication of the claim, 
and cannot be provided in post-decisional documents such as a 
supplemental statement of the case).  The RO provided 
additional notice in an April 2007, but this notice was 
defective because there was no adjudication of the claim 
after the notice was provided.  Id.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  .

Because the veteran's claims are being denied, and absent 
service connection, no effective date or rating could be 
awarded.  Hence, the veteran is not prejudiced.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  The veteran 
has reported in-service hospitalization that is not shown in 
the available service medical records.  All available records 
have been requested, and those records indicate that the 
veteran was not treated for any disease or disability in 
service.  Hence requests for additional records are unlikely 
to yield results or assist the veteran in substantiating the 
claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded VA examinations and medical 
opinions have not been obtained in response to his claims but 
no such examinations or opinions are required.  The medical 
evidence of record is sufficient to decide the claims and 
there is no reasonable possibility that such examinations 
would result in evidence to substantiate the claims.  

While the record does establish current diagnoses of 
pulmonary tuberculosis and bronchitis, there is no probative 
medical evidence of a nexus between these conditions and the 
veteran's military service, and the veteran has not reported 
a continuity of symptomatology from the time of service to 
the present.

The veteran has reported treatment in service for 
tuberculosis.  Tuberculosis is a chronic disease.  38 C.F.R. 
§§ 3.307, 3.309.  As such, if tuberculosis is adequately 
identified in service, and at any time thereafter, service 
connection would be conceded.  38 C.F.R. § 3.303(b).  The 
report of tuberculosis in service was made decades after the 
events in question and is inconsistent with the service 
medical records showing normal lungs and chest X-ray 
examination at separation from service or with the report in 
the service medical records that no diseases were incurred 
during service.  Hence, the report of in-service tuberculosis 
is not credible, and does not serve to trigger the duty to 
provide an examination or obtain an opinion.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay 
statements were not rendered insufficient by the absence of 
confirming medical evidence, but that the evidence could 
serve to support a finding that lay statements were not 
credible).

With regard to the chronic lung disability claim, there is no 
evidence linking a current disability to service.  The 
veteran has not reported a continuity of symptomatology 
between the current bronchitis and the claimed treatment for 
lung disability in service, and there is not competent 
medical evidence of such a link.

There is no competent evidence of current malaria or asthma 
or of signs or symptoms of such conditions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as active 
tuberculosis, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pulmonary Tuberculosis 

The veteran contends that he incurred pulmonary tuberculosis 
while serving as a member of the Philippine Guerillas during 
World War II.  Specifically, he contends that he was 
diagnosed with pulmonary tuberculosis while receiving care at 
an emergency clinic in Kapangan in the Philippines.  

Service records are negative for evidence of pulmonary 
tuberculosis.  The examination report for discharge in 
January 1946 shows that the veteran's lungs were normal and a 
chest X-ray was negative.  

The post-service medical evidence of record establishes that 
the veteran was diagnosed as having pulmonary tuberculosis of 
both lungs in April 1978 by his private physician following a 
physical examination and chest X-rays.  His doctor noted that 
the veteran provided a history of pulmonary tuberculosis 
during military service in and stated that he was treated for 
this condition in an emergency clinic in Kapangan, Mountain 
Province.  

Additional post-service medical records show that the veteran 
was admitted to Benguet General Hospital in July 2003.  A 
chest X-ray indicated minimal fibro-reticular pulmonary 
tuberculosis.

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Under Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995) the correct 
application of 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

"Satisfactory evidence" is defined as "credible evidence 
that would allow a reasonable fact finder to conclude that 
the alleged injury or disease was incurred in or aggravated 
by the veteran's combat service."  (2) Is the proffered 
evidence "consistent with the circumstances, conditions, or 
hardships of such service."  (3) Once the first two steps 
are met, the Secretary "shall accept" the veteran's 
evidence as "sufficient proof of service connection," even 
if no official record of such incurrence exists, unless the 
Government can meet the burden of showing "clear and 
convincing evidence to the contrary."  Id.

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play.  Collette, 82 F.3d. 393.  

There is evidence that the veteran engaged in combat.  There 
is, however, clear and convincing evidence to the contrary of 
his relatively recent report of treatment for tuberculosis in 
service.  The examination for separation from service shows 
that the lungs were normal and contains the information that 
no diseases were incurred in service.  Consistent with the 
examination, the veteran completed an affidavit at the time 
of his separation from service in which he reported that he 
had incurred no illnesses in service.  

While the private physician recorded the veteran's report of 
tuberculosis in service, no medical professional has actually 
provided an opinion linking current tuberculosis to service.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (medical history 
reported by a lay person is not transformed into competent 
evidence by virtue of being recorded by a medical 
professional).

The record clearly shows a current diagnosis of minimal 
pulmonary tuberculosis.  As just discussed, the evidence does 
not support a finding of tuberculosis in service.

There is no evidence of tuberculosis or its residuals during 
the three year presumptive period after service or in the 
decades prior to 1978.  The veteran has not reported a 
continuity of symptomatology since service and there is no 
competent medical opinion linking current tuberculosis to a 
disease or injury in service.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
veteran's pulmonary tuberculosis was present in service or in 
the presumptive period after service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

In essence, the only opinion linking the veteran's current 
disability to service is that of the veteran.  As a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was more than 30 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
veteran's pulmonary tuberculosis is related to his active 
duty service.  The Board therefore concludes that the 
evidence is against a nexus between the veteran's claimed 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Malaria, Asthma, Chronic Lung Ailment

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for malaria, there is no 
evidence of this condition at any time since service. 

Post-service medical records show that in April 1978 the 
veteran reported being diagnosed with chronic lung disease, 
asthma, and malaria during active duty service.  Following an 
examination and chest X-ray, his private physician did not 
report symptoms or diagnoses of malaria.  

The veteran has not reported current symptoms of malaria and 
there is no other medical evidence of these conditions.  
Hence, the weight of the evidence is against a finding of 
current malaria or asthma.

The private hospital records show a diagnosis of bronchitis 
in July 2003.  Although it is unclear whether the bronchitis 
was asthmatic, the hospital report arguably provides evidence 
of current asthma and a lung disability.

There is, however, no evidence linking the current asthma or 
lung disability, diagnosed as bronchitis, to service.  While 
the veteran has reported in-service treatment for asthma, he 
has not reported a continuity of symptomatology and the 
normal findings at service separation belie such continuity.  
There is no competent medical opinion linking the current 
bronchitis to service.

The evidence is therefore against the grant of service 
connection for malaria, asthma, or other chronic lung 
disability.  Reasonable doubt does not arise, and the claim 
must be denied.

ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for chronic lung disability 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


